    Case 18-07363-LA11              Filed 01/28/21         Entered 01/28/21 17:50:02   Doc 503     Pg. 1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA

                                                       Minute Order
Hearing Information:
                                                                                                                   0.00
                     Debtor:   CUKER INTERACTIVE, LLC
               Case Number:    18-07363-LA11          Chapter: 11
      Date / Time / Room:      THURSDAY, JANUARY 28, 2021 02:00 PM DEPARTMENT 2
       Bankruptcy Judge:       LOUISE DeCARL ADLER
        Courtroom Clerk:       KAREN FEARCE
          Reporter / ECR:      TRISH CALLIHAN

Matter:
              OBJECTION TO PROOF OF CLAIM NO. 6, MODUS EDISCOVERY. (Fr 12/10/20)



Appearances:

        MICHAEL D. BRESLAUER, ATTORNEY FOR CUKER INTERACTIVE, LLC (Tele)
        DONALD REID, ATTORNEY FOR MODUS eDISCOVERY, INC. (Tele)


Disposition:                                                                                         1.00

        Tentative Ruling of the Court is affirmed. Order to be lodged by Mr. Reid.




Page 1 of 1                                                                                      1/28/2021   5:47:06PM
